O’BRIEN, BELLAND & BUSHINSKY, LLC
509 S. Lenola Road
Building 6
Moorestown, New Jersey 08057
(856) 795-2181
By: Steven J. Bushinsky, Esquire
      W. Daniel Feehan, Esquire

Attorneys for Plaintiffs

                       UNITED STATE DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 TRUSTEES of the REFRIGERATION,
 AIR CONDITIONING & SERVICE                      Case No: 3:20-cv-07823-BRM-DEA
 DIVISION (UA-NJ) PENSION FUND,
 et. al.,                                                        Civil Action

                                   Plaintiffs,

 v.                                                     DEFAULT JUDGMENT

 MECHANICAL SYSTEMS SERVICE,
 INC.,
                     Defendant.


      This matter having come before the Court on Plaintiffs’ Request for Default

Judgment, it is on this _____
                         12th day of ___________________
                                        May              2021;

      IT IS ORDERED and ADJUDGED that the Plaintiffs recover of Defendant

Mechanical Systems Service, Inc. the sum of $53,597.91, less payments received,

which is inclusive of interest, liquidated damages, and attorneys’ fees, as provided by

law and to include additional interest thereon; and   for the reasons set for on the record 11 May 2021;
      IT IS FURTHER ORDERED and ADJUDGED that this Court will retain

active jurisdiction over the enforcement and continued litigation of this matter.


                                        _______________________________
                                            __________________
                                        Brian R. Martinotti, U.S.D.J.




                                           2
